DETAILED ACTION
This non-final Office action is responsive to the application filed November 18th, 2019. Claims 1-9 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application CN201910306899.2, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage 

Claim Objections
Claims 1, 4-5, and 9 objected to because of the following informalities:   the claims recite acronyms such as “Rest, JDBC, Thrift, Web Service, GIS, XML, PDF, and SSL”, without clearly defining the acronyms in the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the data conversion module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claimed limitations are narrative in form without clearly providing a step and/or structures to achieve the inventive subject matter. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See further detail discussion below.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. For example independent claim 1 as well as dependent claims 2 and 4 utilize the term “can” as an actionable function of the system. For example, independent claim 1 recites the following limitation “Data exchange services can convert data from a database into standard XML data sets.” Additionally dependent claim 2 recites the following limitation “Emergency knowledge database shall include all kinds of emergency knowledge related to emergency business in all aspects, and can provide abundant emergency knowledge learning resources for relevant emergency users, so that emergency users can better understand emergency business and use emergency management system to deal with related emergencies.” The use of the term “can” recited in the following limitations renders the functionality of the system indefinite. It is unclear to Examiner whether the system components are actively performing the intended functions or simply have the ability to do so. See MPEP § 2173.05(d). The term is recited in multiple portion of the claim. 
Independent claim 1 and the corresponding dependent claims characterize an emergency resource sharing and exchange system. However, the corresponding 
Additionally, independent claim 1 recites within the Data Conversion section, “Various heterogeneous data are converted to public data with uniform standard and specifications, consistency and integrity through the data conversion module.” It is unclear to Examiner what the corresponding structure of the data conversion module is to perform the conversion of data. While the section describes “Data exchange services” it is unclear to the Examiner what structure the services entail that support the data conversion module ability to convert data. 
Independent claim 1 and the corresponding dependent claims characterize an emergency resource sharing and exchange system. However, it is unclear to the Examiner what functions the system is actually performing. The Applicant’s claims include multiple paragraphs and sentences, as referenced above, that discuss the system, but it 
Claim 1 recites the following limitations:
“the related resources” in the Resource Query section
“the function” in the Data Aggregation section
“The process” in the Data Aggregation section
“the cache database” in the Data Aggregation section
“the rules” in the Data Distribution section
“the standard data format” in the Access section
“the data conversion module” in the Data Conversion section
“The details” in the Monitoring Management section
“the data service log” in the Monitoring Management section
“the designated areas” in the Statistical Analysis section
“the information security system” in the Data Sharing Security section
“The platform” in the Data Exchange Mode section
There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the daily zero report management" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the following limitations:
“the display of emergency resources” in line 2
“the emergency information” in line 2
“the scope” in line 2
“the box” in line 3
“the map” in line 3
“the detailed information” in line 3
“the materials” in line 3
“the query conditions” in line 4
“the name of the emergency resources” in line 4
“the location” in line 5
There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the exported results" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the data exchange and authentication platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the central authentication server" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the database" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, for the purpose of examination and/or prior art rejections, the Examiner has given the claims its’ broadest reasonable interpretations with respect to the rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), and dependent claims 2-9, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward an emergency resource sharing and exchange system is characterized in that: Resource Query: All the related resources shared by emergency resources, such as emergency materials, emergency reserves, emergency experts and guarantee teams can be queried; Data Aggregation: Support the function that data are aggregated by data sources from various branches into data centers. The process of collecting public data can be seen as a process of data aggregation, which collects emergency resource data from various business departments through the system, and then collects them into the cache database of the data center. Consistent data are obtained through comparison, verification and conversion of data management system; Data Distribution: Data distribution is the process of providing data to all data users actively from the data center. Data are distributed from the data center to various data use departments to realize data sharing and information linkage by publishing data services according to the rules of data use rights; Access: Real-time and on-demand data access services are provided, and access support to various technical platforms is provided through a unified standard data interface, using XML as the standard data format by standard Web services; Data Conversion: Data exchange services can convert data from a database into standard XML data sets. Various heterogeneous data are converted to public data with uniform standards and specifications, consistency and integrity through the data conversion module; Task Customization: Data interface systems shall allow users to configure and manage related services by themselves, such as data extraction service, data sending service, data receiving service, data storage service, etc.; Monitoring Management: Monitoring management of data services, user rights management, viewing of operation log and performance statistics. The details of data exchange can be recorded and tracked through the data service log. Data exchange nodes are managed and security strategy guide and server security management configuration are provided; Statistical Analysis: For shared emergency resources, multiple dimensional analysis of emergency resources and various data can be made in accordance with the designated areas marked by administrative regions or maps; Data Sharing Security: A sound security management guarantee system is established. In view of Attorney Docket No.: 81508-000009 Getech Law LLCvarious security threats and risks that may be encountered in the construction of emergency resource sharing and exchange system, effective security measures are taken and the information security system of the system is constructed to ensure the confidentiality, integrity, availability, non-repudiation, controllability and auditability of the information system, and ensure that the information system can operate safely, stably and reliably to provide security for the system; Data Exchange Mode: The platform interface with related business systems is reserved in the construction of emergency resource sharing system to ensure compatibility and consistency of business, realize emergency resource sharing and break away Information Island. From the current application situation, these business systems may be constructed with different architectures and different development languages, so we consider a variety of data interface forms, including Rest, JDBC, Thrift, Web Service and other interface types. (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are organizing and monitoring tasks for a user, which is managing personal behavior or interactions. The Applicant’s claimed limitations are organizing and monitoring emergency resource tasks for a user, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are performing 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “Data Aggregation: collects them into the cache database of the data center. Consistent data are obtained conversion of data management system; Data Distribution: Data distribution is the process of providing data to all data users actively from the data center. Data are distributed from the data center to various data use departments to realize data sharing and information linkage by publishing data services according to the rules of data use rights; Access: Real-time and on-demand data access services are provided, and access support to various technical platforms is provided through a unified standard data interface, using XML as the standard data format by standard Web services; data extraction service, data sending service, data receiving service, data storage service, etc; Data Exchange Mode: The platform interface with related business systems is reserved in the construction of emergency resource sharing system to ensure compatibility and consistency of business, realize emergency resource sharing and break away Information Island” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “An emergency resource sharing and exchange system; data centers; cache database of the data center; a unified standard data interface; Data interface 
In addition, dependent claims 2-9 further narrow the abstract idea and dependent claims 2-5 additionally recite “the resource query mentioned also includes emergency knowledge which is composed of a rich and comprehensive emergency knowledge database”, “daily zero report receiving, daily zero report collation and daily zero report submission”, “display of emergency resources and query of emergency resources through GIS”, and “the exported statistical results” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “emergency resource sharing and exchange system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “An emergency resource sharing and exchange system; data centers; cache database of the data center; a unified standard data interface; Data interface systems; information security system; platform interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 1-9 recite “An emergency resource sharing and exchange system; data centers; cache database of the data center; a unified standard data interface; Data interface systems; information security system; platform interface”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Page 5 Embodiment 2 description Step 1 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “Data Aggregation: collects them into the cache database of the data center. Consistent data are obtained conversion of data management system; Data Distribution: Data distribution 
In addition, claims 2-9 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-5 additionally recite “the resource query mentioned also includes emergency knowledge which is composed of a rich and comprehensive emergency knowledge database”, “daily zero report receiving, daily zero report collation and daily zero report submission”, “display of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (U.S 2014/0365390 A1) in view of Fieldler (U.S 2015/0278732 A1).

Regarding Claim 1, Braun discloses the following:
An emergency resource sharing and exchange system is characterized in that [see at least Paragraph 0028 for reference to a four tier emergency response system being generated for organizations; Figure 1 and related text regarding the tiered participants in the system; Figure 3 and related text regarding the main components of the emergency response system]
Resource Query: All the related resources shared by emergency resources, such as emergency materials, emergency reserves, emergency experts and guarantee teams can be queried [see at least Paragraph 0083 for reference to the Web service running a rule-driven query of rules engine and database that compares the location of event to that of a nearest facility having trained responders; Paragraph 0127-132 for reference to the description of the rule-driven query including various components; Paragraph 0206-0211 for reference to the description of the rule-driven query including various components; Paragraphs 0259-0267 for reference to the description of the rule-driven query including various components] 
Data Aggregation: Support the function that data are aggregated by data sources from various branches into data centers. The process of collecting public data can be seen as a process of data aggregation, which collects emergency resource data from various business departments through the system, and then collects them into the cache database of the data center. Consistent data are obtained through comparison, verification and conversion of data management system [see at least Paragraph 0039 for reference to the database and rules engine proving an 
Data Distribution: Data distribution is the process of providing data to all data users actively from the data center. Data are distributed from the data center to various data use departments to realize data sharing and information linkage by publishing data services according to the rules of data use rights [see at least Paragraph 0039 for reference to the database and rules engine proving an information storage and routing facility; Paragraph 0072 for reference to the rules establishing appropriate routing and chain-of-command to establish an ad hoc emergency response organization in real time] 
Access: Real-time and on-demand data access services are provided, and access support to various technical platforms is provided through a unified standard data interface, using XML as the standard data format by standard Web services [see at least Paragraph 0038 for reference to the emergency response system being enabled to communicate with each other person, and such communications are organized in tiers to implement a command structure spontaneously and in real time; Paragraph 0038 for reference to the location of each participant in the emergency response system being known from the individual’s profile information and/or from real time tracking information; Figure 3 and related text regarding item 26 ‘Web Services’] 
Data Conversion: Data exchange services can convert data from a database into standard XML data sets. Various heterogeneous data are converted to public data with uniform standards and specifications, consistency and integrity through the data conversion module [see at least Paragraph 0053 for reference to the rules engine with includes a Learning Management System (“LMS”) that acquires and hierarchically stores raw data and that analyzes the data based on the rules] 
Task Customization: Data interface systems shall allow users to configure and manage related services by themselves, such as data extraction service, data sending service, data receiving service, data storage service, etc [see at least Paragraph 0032 for reference to an organization’s Emergency Response Plan including a list of initial tasks that should be immediately completed in case of specific emergencies; Paragraph 0035 for reference to the APP extracting the relevant task related information from the emergency response plan and transmits the critical information to specific individuals who need it at the time they need it; Paragraph 0041 for reference to the comprehensive user profile informing the system of any skills, professional license, training, or equipment that they have and are willing to share; Paragraph 0310 for reference to role-based details being lifted out of the emergency response protocol and transmitted to the appropriate role based individual in an emergency; Figure 10 and related text regarding the Role-Based Task Generation] 
Monitoring Management: Monitoring management of data services, user rights management, viewing of operation log and performance statistics. The details of data exchange can be recorded and tracked through the data service log. Data exchange nodes are managed and security strategy guide and server security management configuration are provided [see at least Paragraph 0044 for 
Statistical Analysis: For shared emergency resources, multiple dimensional analysis of emergency resources and various data can be made in accordance with the designated areas marked by administrative regions or maps [see at least Paragraph 0053 for reference to the rules engine including a Learning Management System (“LMS”) that analyzes the data based on rules; Paragraph 0053 for reference to Web Services which provides analysis, and complies reports; Paragraph 0308 for reference to the invention’s ability to create a dynamic map of the location of workforce personnel, trained responders, emergency equipment, exit doors, etc.; Paragraph 0334 for reference each of these actions interacting 
Data Exchange Mode: The platform interface with related business systems is reserved in the construction of emergency resource sharing system to ensure compatibility and consistency of business, realize emergency resource sharing and break away Information Island. From the current application situation, these business systems may be constructed with different architectures and different development languages, so we consider a variety of data interface forms, including Rest, JDBC, Thrift, Web Service and other interface types [see at least Paragraph 0038 for reference to the emergency response system being enabled to communicate with each other person, and such communications are organized in tiers to implement a command structure spontaneously and in real time; Paragraph 0038 for reference to the location of each participant in the emergency response system being known from the individual’s profile information and/or from real time tracking information; Paragraph 0053 for reference to the mobile application that provides an access point to the system and/or user interface; Figure 3 and related text regarding item 26 ‘Web Services’; Figures 12-17 and related text regarding the User Interface provided by the APP during an emergency]
While Braun discloses the limitations above, it does not disclose Data Sharing Security: A sound security management guarantee system is established. In view of various security threats and risks that may be encountered in the construction of emergency 
However, Fieldler discloses the following:
Data Sharing Security: A sound security management guarantee system is established. In view of various security threats and risks that may be encountered in the construction of emergency resource sharing and exchange system, effective security measures are taken and the information security system of the system is constructed to ensure the confidentiality, integrity, availability, non-repudiation, controllability and auditability of the information system, and ensure that the information system can operate safely, stably and reliably to provide security for the system [see at least Paragraph 0028 for reference to the CAD system is web-based and thus accessible to authorized users via any device capable of running a standard web browser application, wherein the access rights of each user determines whether the user has access to more or less features of the system; Paragraph 0033 for reference to each CAD system being implemented using basic World Wide Web standards for the coding and transmission of hypertext documents and those standards including various versions of HTML (hypertext mark-up language) and HTTP (hypertext transfer protocol), including HTML5 which is suitable for use with mobile devices; Paragraph 0042 for reference to the CAD system maintains privacy and is compliant with various privacy standards, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the emergency resource system of Braun to include the data sharing security capabilities of Fieldler. Doing so would provide users access all of the features and data using a standard web browser application running on common devices such as personal computers, tablets, or mobile devices, with no specialized equipment or software applications required, as stated by Fieldler (Paragraph 0010). 
Claim 2
While the combination of Braun and Fieldler disclose the limitations above, regarding Claim 2, Braun discloses the following:
the resource query mentioned also includes emergency knowledge which is composed of a rich and comprehensive emergency knowledge database, and plays a great role in assistant decision-making of emergency command. Emergency knowledge database shall include all kinds of emergency knowledge related to emergency business in all aspects, and can provide abundant emergency knowledge learning resources for relevant emergency users, so that emergency users can better understand emergency business and use emergency management system to deal with related emergencies [see at least Paragraph 0035 for reference to the APP extracting the relevant task related information from the emergency response plan, which is pre-loaded into the database, and 
Claim 3
While the combination of Braun and Fieldler disclose the limitations above, regarding Claim 3, Braun discloses the following:
the daily zero report management mentioned also includes daily zero report receiving, daily zero report collation and daily zero report submission [see at least Paragraph 0035 for reference to the APP extracting the relevant task related information from the emergency response plan and transmits the critical information to specific individuals who need it at the time they need it; Paragraph 0038 for reference to the user’s profile information providing real time tracking information; Paragraph 0050 for reference to the report being constantly updated based on individuals confirming their evacuation; Paragraph 0095 for reference to reports being generated for each incident and aggregate reports being generated across multiple incidents; Paragraph 0273 for reference to reports of initial and ongoing problems being sent to the IC] 

While the combination of Braun and Fieldler disclose the limitations above, regarding Claim 4, Braun discloses the following:
the resource query mentioned also includes the display of emergency resources and query of emergency resources through GIS [see at least Paragraph 0083 for reference to the Web service running a rule-driven query of rules engine and database that compares the location of event to that of a nearest facility having trained responders; Paragraph 0127-132 for reference to the description of the rule-driven query including various components; Paragraph 0206-0211 for reference to the description of the rule-driven query including various components; Paragraphs 0259-0267 for reference to the description of the rule-driven query including various components]
(1) Graphic Query: the emergency information can be queried in the scope of the box through dropping down the box on the map, and the detailed information of the materials and teams needed for the emergency can be checked [see at least Paragraph 0078 for reference to a secondary screen displaying a drop down or other menu that allows the bystander to select, for example the type of medical emergency; Figure 14 and related text regarding Notifying the Trained Responder]
(2) Attribute Query: query in accordance with the query conditions (fuzzy matching according to the name of emergency resources), and locate emergency resources information (such as the location of rescue 8 teams, materials and social resources) on the map for display [see at least Paragraph 0320 for reference to if the bystander is at a different location, then a drop down menu is provided for an alternative facility where the bystander is now located (In embodiments of the 
Claim 5
While the combination of Braun and Fieldler disclose the limitations above, regarding Claim 5, Braun discloses the following:
the statistical analysis mentioned also includes the exported statistical results in the form of Word or PDF [see at least Paragraph 0050 for reference to the report generated is constantly updated based on individuals confirming their evacuation and the report being made available to the Incident Command and distributable by regions to the responsible ERT or security teams; Paragraph 0053 for reference to the rules engine including a Learning Management System (“LMS”) that analyzes the data based on rules; Paragraph 0053 for reference to Web Services which provides analysis, and complies reports; Paragraph 0334 for reference each of these actions interacting with the Web services to record these events along with associated timestamps in the database and rules engine system which allows data about such events to be collected, which can be analyzed and summarized to produce response rate studies]

While the combination of Braun and Fieldler disclose the limitations above, regarding Claim 6, Braun discloses the following:
the data sharing security mentioned also includes data transmission security, data encryption and decryption, access control and resource control [see at least Paragraph 0082 for reference to security drills being coded to include only designated individuals; Paragraph 0180 for reference to only individuals who have entered the drill code receiving communications during the drill; Paragraph 0321 for reference to the rules engine utilizing and algorithm to search the specified company and facility for a prioritized call-to-action list of certified first responders; Paragraph 0324 for reference to participants entering a specific drill code to receive notifications of emergency response alerts; Paragraph 0327 for reference to registration and downloading of the App requires that the user enter a code specific to a certain company; Paragraph 0328 for reference to responders being identified in the database by their email address, cell phone number, name, company, and facility and the information is stored based on identifying the individual in this way, i.e. their training status, their role, and, therefore, the information that they are to receive; Paragraph 0329 for reference to responders needing to be registered to send alerts about an emergency] 
While Braun discloses the limitations above, it does not disclose the data sharing security mentioned also includes identity authentication. 
However, Fieldler discloses the following:
the data sharing security mentioned also includes identity authentication [see at least Paragraph 0028 for reference to the CAD system is web-based and thus 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the emergency resource system of Braun to include the identity authentication capabilities of Fieldler. Doing so would provide users access all of the features and data using a standard web browser application running on common devices such as personal computers, tablets, or mobile devices, with no specialized equipment or software applications required, as stated by Fieldler (Paragraph 0010). 
Claim 7
While the combination of Braun and Fieldler disclose the limitations above, Braun does not disclose the identity authentication also includes that the solutions of the data exchange and authentication platform, based on the authentication of the central authentication server, should aim at resource integration, and realize single sign-on and integration of information resources in various business systems more safely through unified authentication and access control of the user identity for data exchange. 
Regarding Claim 7, Fieldler discloses the following:
the identity authentication also includes that the solutions of the data exchange and authentication platform, based on the authentication of the central authentication server, should aim at resource integration, and realize single sign-on and integration of information resources in various business systems more safely through unified authentication and access control of the user identity for data exchange [see at least Paragraph 0028 for reference to the CAD system is web-based and thus accessible to authorized users via any device capable of running a standard web browser application, wherein the access rights of each user determines whether the user has access to more or less features of the system; Paragraph 0046 for reference to the data center hosting a secure website wherein each user is assigned a username and password to allow access to the CAD system; Paragraph 0046 for reference to the user accessing the CAD system will first be presented with a login web page requesting entry of a user name and password; Paragraph 0046 for reference to if the entered user name and password match those of an authorized user, that user will be allowed access to the CAD system with the restrictions or authorizations associated with that user (i.e., a user’s “role”)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the emergency resource system of Braun to include the identity authentication capabilities of Fieldler. Doing so would provide users access all of the features and data using a standard web browser application running on common devices such as personal computers, tablets, or mobile devices, with no specialized equipment or software applications required, as stated by Fieldler (Paragraph 0010).

While the combination of Braun and Fieldler disclose the limitations above, regarding Claim 8, Braun discloses the following:
the data encryption and decryption mentioned also includes asymmetric encryption algorithms adopted to encrypt and store some key sensitive data stored in the database, such as user passwords, emergency resource data and base stations, so as to improve the security of the system [see at least Paragraph 0082 for reference to security drills being coded to include only designated individuals; Paragraph 0180 for reference to only individuals who have entered the drill code receiving communications during the drill; Paragraph 0321 for reference to the rules engine utilizing and algorithm to search the specified company and facility for a prioritized call-to-action list of certified first responders; Paragraph 0324 for reference to participants entering a specific drill code to receive notifications of emergency response alerts; Paragraph 0327 for reference to registration and downloading of the App requires that the user enter a code specific to a certain company] 
Claim 9
While the combination of Braun and Fieldler disclose the limitations above, Braun does not disclose the data transmission security mentioned also includes that the system combines with SSL secure link and uses https protocol to ensure link security, and publishes shared services into service interface based on SSL, As a special security protocol, it provides secure transmission channels for both parties of communications.
Regarding Claim 9, Fieldler discloses the following:
the data transmission security mentioned also includes that the system combines with SSL secure link and uses https protocol to ensure link security, and publishes shared services into service interface based on SSL, As a special security protocol, it provides secure transmission channels for both parties of communications [see at least Paragraph 0033 for reference to each CAD system being implemented using basic World Wide Web standards for the coding and transmission of hypertext documents and those standards including various versions of HTML (hypertext mark-up language) and HTTP (hypertext transfer protocol), including HTML5 which is Suitable for use with mobile devices; Paragraph 0046 for reference to the data center hosting a secure website wherein each user is assigned a username and password to allow access to the CAD system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the emergency resource system of Braun to include the data transmission security capabilities of Fieldler. Doing so would provide users access all of the features and data using a standard web browser application running on common devices such as personal computers, tablets, or mobile devices, with no specialized equipment or software applications required, as stated by Fieldler (Paragraph 0010). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR
TITLE

Watson; Christopher Evan et al.
Incident Management and Monitoring Systems and Methods
US 20110288889 A1
Jones; Scott J. et al.
INTEGRATED EMERGENCY MEDICAL DATABASE SYSTEM
US 20100144383 A1
BERGER; Thomas R. et al.
MANAGING AND MONITORING EMERGENCY SERVICES SECTOR RESOURCES


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/K.E.G./Examiner, Art Unit 3683        
                                                                                                                                                                                                /MATTHEW D HENRY/Primary Examiner, Art Unit 3683